﻿Perhaps the term “globalization”, which occurs so
frequently in so many decisions nowadays, best describes
the international system which prevails in the present
decade and which, under the influence of a growing and
close interdependence, will extend into the twenty-first
century. Admittedly, the term is not a precise one that
sums up the broad and complex range of supranational
phenomena that have been emerging since 1989, the year
that symbolizes the end of the cold war.
It is undoubtedly a term that is indicative of the fact
that today the cause-and-effect relationship in the
economic, political and even the cultural sphere
transcends traditional national borders more than ever.
Interdependence is today more pronounced than ever
before in history: markets, capital flows, research and
production do not coincide with the political map. The
industrial assembly lines of advanced technology ignore
national borders, often making it difficult to determine the
origin of a finished product, since its components come
from such diverse sources. The political boundaries of
States are no longer boundaries of economic production
and processes. The network of multinational corporations
has expanded to the extent that transactions between their
subsidiaries account for one quarter of world trade. In the
face of the fluctuation and volatility of international
electronic transactions, the central banks of the most
developed countries already have difficulty controlling the
exchange rates of their currencies or the level of interest
rates. The recent establishment of the World Trade
Organization (WTO) is seen as the institutional
culmination of this global trend towards liberalization of
trade in goods and services and as a force conducive to
interdependence.
Accordingly, globalization, despite the various rates
at which it operates in different parts of the world —
from the slow, deliberate pace at which it proceeds in
countries with agrarian economies to the dizzying rapidity
of its progress in those possessing advanced
technologies — appears to be the distinguishing mark of
4


the post-cold-war era. This phenomenon increasingly lends
itself to the dominance of a system of echoes and
reflections between nations, of all manner of
interrelationships, which in theory should contribute to
international stability, since according to classical doctrine,
the risks of military confrontation are reduced when nations
become more interdependent economically and financially.
Nevertheless, recent events have revealed the contrary: new
sources of tension and conflict have emerged on the
international scene, as well as new unconventional forms of
violence and crime that affect world peace and destabilize
coexistence within and between democratic societies.
In this setting of globalization and interdependence,
the United Nations — with its universal composition, its
agglutinative structure that brings together countries at the
most varied levels of human development and ethnic or
religious composition, its institutional capacity to act as a
point of articulation or a sounding board for all concerns or
aspirations that extend beyond the local, national or
regional level — would be in an ideal position to play a
leading and decisive role. In other words, this Organization
is the forum that, by the nature and magnitude of its
missions, should embody or interpret more faithfully than
any other institution these compelling, topical phenomena
of globalization and interdependence.
Yet, this distinctive role of the United Nations remains
an unrealized vision. It must be asked, then, whether the
United Nations, an organic manifestation of the global
system that has taken shape in this decade, is capable of
effective, systematic action in preventive diplomacy. We
would take it one step further and ask what our own
national responsibility is, as a democratic State and a
founding Member of the United Nations, in strengthening
its role in the face of new challenges.
Although this may appear simplistic, it is possible to
conceive of war as a consequence of poverty, injustice,
overpopulation or poverty. But if these conditions have to
be eliminated before peace is feasible, then preventing or
restricting hostile tensions becomes a Utopian exercise. For
this reason, we believe that there is an urgent need to take
an up-to-date, modern look at how the United Nations
should react and act in response to the new threats to peace,
and at what its capacity should be to respond to the
phenomena inherent in the recent or current forms of
globalization.
On considering these questions, we shall certainly
come up against an unavoidable obstacle: that of the nation
in its traditional form and as the basic unit on which the
structure of the United Nations was built. This nation no
longer exercises a monopoly over international decisions,
and consequently is not the exclusive determinant of their
legitimacy. To some extent, this phenomenon may be
similar to that described as the emergence of the
imprecise State, found in a wide variety of non-State
political bodies or agents that have an international impact
through the intricate network of non-governmental
organizations and multinational political movements
whose proliferation is another sign of the new
interdependence, and which play an increasingly active
role in the management of the world system.
Undoubtedly, Governments, as the executives of the
political decisions of States, retain their essential powers
in matters of diplomacy, security, defence,
macroeconomics and currency. Obviously, the United
Nations, sustained by the will of Governments, has acted
and continues to act as a summarizer or synthesizer of
those various wills, without prejudice to the greater or
lesser influence of the military or financial powers of its
Member States. For this reason, quite naturally, the
activity or inactivity of the Organization depends on the
concerns or indifference of national Governments, or on
the way in which those Governments articulate their
consensus or disagreement. But other actors have also
taken the international stage, and they are not always a
part of the multiplicity of non-governmental organizations.
There are also ethnic groups not assimilated into an
externally imposed nationality, so-called region-States,
with growing links to the world economy and decreasing
links to national authorities, as well as religious
movements that transcend frontiers and inflame fanaticism
which, in some cases, has terrorist effects.
We therefore see a dual and contradictory process:
globalization and fragmentation. On the one hand,
interdependence has given rise to an increasingly
interlinked world in which entities influence each other
mutually, and this in theory would be conducive to the
strengthening of political units and the formation of
mega-States or large regional blocs. On the other hand,
and as a consequence of the progressive impact of these
new actors on the international scene, fragmentation has
also emerged. Since its establishment, the United Nations
has seen the number of Member States increase almost
fivefold, and at present, approximately one third of these
countries has been significantly affected by insurgent or
dissident movements or Governments in exile.
For all of these reasons, which are associated with
this dialectical process of globalization and fragmentation,
5


with the growing international importance of a
heterogeneous collection of new actors and with the
emergence of non-conventional threats to peace that cannot
be reconciled through traditional mechanisms of collective
security, we need to rethink our Organization and to act in
consequence.
The restructuring of the United Nations is certainly not
a new issue. On its thirtieth, fortieth and fiftieth
anniversaries, efforts at revision, or rather at reform,
emerged, aimed at achieving greater efficiency in the
pursuit of its purposes. Unfortunately, however, the effort
currently under way, like its predecessors, does not go to
the root of the problem, which lies far deeper than the
pursuit of administrative efficiency or the rationalization of
functions. If we evaluate the current efforts to restructure
the United Nations, we see clearly that in practice virtually
all of the reforms being studied have no more than a
procedural or formal impact, and do not make a decisive
contribution to strengthening the system, or at least its
substance, especially if we bear in mind that this
Organization exists at a period in history characterized most
distinctly by an accelerated pace of change.
Uruguay fully and spontaneously agrees with the
widespread aspiration for change. Like the vast majority of
States represented here, our country feels a deep-seated,
natural inclination in favour of any means or instrument
that, at the global or regional level, prompts or compels
nations to conduct themselves in accordance with law. For
countries such as ours, which are founded on the rule of
international law, it is essential to support any effort to
guarantee the legal order, the principles of law, and the rule
of law in relations among States. This is not simply a
rhetorical reaffirmation of our desire for peace or our
conviction that international law must prevail.
Uruguay truly takes the principles of the Charter and
the purposes of this Organization as its own, from the
maintenance of peace and security — reflected in the fact
that our country contributes the largest number of troops
per capita to international peacekeeping operations — to the
recognition of the primacy of international law — reflected
in our being the first country to unconditionally accept the
compulsory jurisdiction of the International Court of
Justice. Our position with regard to the United Nations is
thus consistent with our historical definition of ourselves as
a nation, a definition anchored in respect for international
commitments and strict compliance with the principles of
international law in all areas in which States bear
responsibility.
With reference to the agenda for the present session,
and without prejudice to the statements the delegation of
Uruguay will be making in the various bodies of the
Assembly, we believe it appropriate to make a few brief
comments on some items of particular interest.
It is clear that the reform of the Security Council has
captured the attention of the international community,
precisely because of the post-cold-war changes I have
mentioned. The potential impact of the Council on the
evaluation, prevention or easing of international conflicts,
and the effective application of the principle of legal
equality among States make it necessary to have greater
democratization or transparency in the decision-making
process and more equitable geographical distribution in
the composition of the Council.
Uruguay has already expressed its support for
increasing the number of permanent members on the
Council in the light of present-day world realities, but the
number of non-permanent members should also be
increased, precisely because of the need for greater
transparency and greater representativeness. While many
proposals for change have been put forward, we should at
the very least all agree that the Council’s future
composition should be designed so that the quest for more
representativeness does not adversely affect the Council’s
operational efficiency.
With regard to the question of Palestine and the
situation in the Middle East, and despite the various
obstacles that continue to hamper the consolidation of a
broad and stable peace, it is essential that the international
community maintain its support for the peace process
initiated in Madrid in 1991. In the same spirit, it should
continue to encourage direct talks between Israel, the
Palestinian Authority and the Arab countries — as is
occurring even today in the United States — with a view
to achieving mutual recognition and the ultimate objective
of a lasting peace throughout the Middle East. We are
confident that the talks taking place in Washington will
culminate in the success to which we all aspire, and to
which they seem to be leading.
In another context, integration processes are
indispensable for fair competition in a world of
subregional blocks. In this regard, the countries of the
Southern Cone Common Market (MERCOSUR) are
convinced that our integration process contributes to a
true liberalization of trade. MERCOSUR constitutes an
integrated, open process that has created economic zones
both inside and outside the subregion. Thus, impetus has
6


been given to association with other States of the
hemisphere, with other regional blocs and with countries
outside the region. But above all, MERCOSUR has
generated trade, both inside and outside the organization.
MERCOSUR is today a demonstration of open regionalism,
which affirms the commitments and, above all, the
teachings of the World Trade Organization.
There is no question that free trade has been and
remains one of the cornerstones of world economic
development, as was repeatedly recognized during the
Uruguay Round of the General Agreement on Tariffs and
Trade (GATT). For this very reason, we cannot endorse
unilateral efforts to effect the extraterritorial application of
domestic legislation and as a consequence of which,
whether by virtue of their letter or their spirit, a country
would be able to extend the applicability of its laws beyond
its own national borders, undermining not only the principle
of non-intervention in the internal affairs of other States but
also freedom of trade, which is the very essence of the
World Trade Organization, recently established by the
international community.
While our hopes for the establishment of
representative democracy throughout our continent remain
as strong as ever, we continue to oppose the unilateral
application of economic, trade or financial measures against
a State for political purposes. The usefulness of such
measures for the rapid and peaceful transition of a country
towards democracy has not yet been demonstrated.
With regard to cooperation for development, we recall
that the countries with greater capacities to contribute
undertook to allocate at least 0.7 per cent of their gross
domestic product for that purpose. Yet there has been a
significant downward trend in contributions stemming from
that commitment in recent years, and this trend cannot be
linked to the financial crisis the Organization is
experiencing. These are resources intended to fight poverty
and underdevelopment and to create more dignified living
conditions for our peoples. Nor should we confine
cooperation to a vertical, one-way process; rather, we must
also view it in terms of South-South cooperation, availing
ourselves of our mutual experience to create our own
competitive advantages.
A few days ago, Uruguay became one of the first
signatories to the Comprehensive Nuclear-Test-Ban Treaty.
Together with other developments, such as the Advisory
Opinion of the International Court of Justice regarding the
legality of the use or threat of use of nuclear weapons, this
Treaty constitutes a basic instrument for the reaffirmation
of the principles of international peace and security.
Still in the field of disarmament, we have repeatedly
voiced our opposition to the transfer, stockpiling, export
and production of anti-personnel landmines. Accordingly,
we shall continue to support keenly all initiatives aimed
at eliminating them, as well as at securing the immediate
entry into force of the Protocol adopted in Vienna last
May. Uruguayan contingents assigned to peacekeeping
Missions in Angola, Mozambique and Western Sahara
have been among the many victims of these weapons, and
it is the moral obligation of humankind to eradicate them.
Finally, we should like to close by referring to one
of the clearest and most tangible manifestations of the
phenomenon of globalization we have sought to describe:
the production, trafficking and consumption of illegal
drugs. This is one of the most tragic forms of
international organized crime, and its growing seriousness
is demonstrated by statistics from the most varied sources.
Its transnational nature makes it essential that the
principle of shared responsibility should be systematically
applied — without exception or unilateralism — to the
entire cycle of production, trafficking and consumption.
This is a tightly wound chain whose links include all
countries without exception.
Please accept, Mr. President, our sincerest
congratulations on your election to guide the work of the
Assembly and the firmest commitment of the Government
of the Eastern Republic of Uruguay to support you in
your activities.





